Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In this action, the information disclosure statement (IDS) submitted on December 30, 2021 is considered. The reference cited within (Davies et al., US 10,912,463 B2) had been considered prior to the identification of the allowable subject matter, and remains being considered to not teach the previously identified allowable subject matter. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 21, 23, 26, 29, 33-35, 37, 40-41 and 43-52 are allowed.

Reasons for Allowance
Claims 21, 23, 26, 29, 33-35, 37, 40-41 and 43-52 are allowed for the reason of record stated in the Notice of Allowance mailed on November 10, 2021.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YI-SHAN YANG/Primary Examiner, Art Unit 3793